 

Form of Voting Agreement

 

This Voting Agreement (this “Agreement”), dated as of January 28, 2014, is
between the undersigned shareholder (“Shareholder”) of LCY Chemical Corp., a
corporation organized under the laws of the Republic of China (the “Company”),
and Kraton Performance Polymers, Inc., a Delaware corporation (“Kraton”). This
Agreement refers to each of Shareholder and Kraton as a “Party” and together as
the “Parties.” Capitalized terms used but not otherwise defined in this
Agreement have the meanings given to them in the Combination Agreement (as
defined in the Recitals below).

 

WHEREAS, promptly following the execution of this Agreement, the Company is
entering into a Combination Agreement with Kraton and other parties (as the same
may be amended, the “Combination Agreement”), providing for a business
combination in which the Company will contribute, directly or indirectly, its
styrenic block copolymers business in exchange for ordinary shares of a new
holding company formed by Kraton (together with other transactions contemplated
by the Combination Agreement and any related matters, the “Combination”),
subject to, among other things, approval by the shareholders of the Company
pursuant to the Company Act and the Business Mergers and Acquisitions Act of
Taiwan; and

 

WHEREAS, as a condition to Kraton’s willingness to enter into the Combination
Agreement, Shareholder has agreed to execute and deliver this Agreement with
respect to the shares of common stock of the Company (“Company Stock”)
beneficially owned by Shareholder and set forth on Exhibit A hereto (the
“Original Shares” and, together with any additional shares of Company Stock
acquired pursuant to Section 2, the “Shares”).

 

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

 

1.           Agreement to Vote Shares.

 

(a)          Shareholder irrevocably agrees to vote, or cause to be voted, all
of the Shares in favor of the Combination at the London Stockholder Meeting, and
at every adjournment or postponement thereof, or in any other circumstance upon
which a vote or approval of Shareholder with respect to the Combination is
sought (any such circumstance, a “Shareholder Meeting”). Shareholder further
irrevocably agrees to vote, or cause to be voted, all of the Shares at any
Shareholder Meeting against any action that would (i) oppose, impede, delay,
postpone or be inconsistent with the Combination or the approval thereof or (ii)
make impossible or unlikely the satisfaction of any of the conditions to closing
set forth in Article VII of the Combination Agreement. Shareholder will not take
any action that would knowingly induce or encourage other holders of Company
Stock (A) not to attend a Shareholder Meeting; (B) not to vote in favor of the
Combination; or (C) to vote in favor of any action that would (I) oppose,
impede, delay, postpone or be inconsistent with the Combination or the approval
thereof or (II) make impossible or unlikely the satisfaction of any of the
conditions set forth in Article VII of the Combination Agreement. Shareholder
will not, and will not permit any entity under Shareholder’s control to, deposit
any of the Shares in a voting trust, grant any proxies with respect to the
Shares or subject any of the Shares to any arrangement with respect to the
voting of the Shares other than this Agreement. Shareholder agrees to provide or
cause the Company to provide Kraton with reasonable documentation to demonstrate
that the votes on all Shares are cast in accordance with this Agreement.

 

 

 

 

(b)          Nothing in this Agreement shall restrict Shareholder in any way
from voting Shares in favor of, voting against or abstaining from voting with
respect to any matter presented to the holders of Company Stock, except, in each
case, with respect to any matter subject to the voting requirements of Section
1(a).

 

(c)          This Section 1 shall not require Shareholder to exercise (or cause
to be exercised) any warrants, options or other rights (if any) to acquire
shares of Company Stock.

 

2.           Transfer and Other Matters.

 

(a)          Shareholder will not, directly or indirectly, sell, pledge,
encumber or otherwise transfer (“Transfer”) any of the Shares, except to a
person who is a related party or affiliate of the Shareholder (or, if such
person is not a related party or affiliate of the Shareholder, with the written
consent of Kraton, which consent shall not be unreasonably withheld or delayed)
and provided that such person agrees in writing to be bound by the terms of this
Agreement as a precondition to such Transfer and provided that a copy of such
instrument is provided promptly to Kraton and, upon delivery to Kraton of such
instrument, Shareholder’s obligations under Section 1(a) of this Agreement to
vote, or cause to be voted, such Transferred Shares shall cease, and such
Transferred Shares shall no longer be considered Shares for purposes of this
Agreement, from and after the time of such Transfer, provided, however, that
Shareholder may pledge or encumber (including creating or incurring any lien
upon) any of the Shares if such pledge or encumbrance would not (i) prevent
Shareholder from performing any of his or her obligations under this Agreement
or (ii) reasonably be expected to result in a foreclosure with respect to such
Shares prior to the receipt of the London Stockholder Approval (such
encumbrances, “Restrictive Encumbrances”).

 

(b)          Shareholder agrees and acknowledges that all shares of Company
Stock that Shareholder purchases or otherwise acquires the right to vote for his
or her own account after the execution of this Agreement shall become subject to
the terms of this Agreement and shall constitute Shares as of the date of such
acquisition for all purposes of this Agreement, except for purposes of Section
3.

 

(c)          Shareholder has executed and delivered this Agreement solely in his
or her capacity as a holder of Shares, and nothing in this Agreement shall limit
or affect any actions taken by him or her in his or her capacity as an officer,
director or employee of the Company, and any such actions shall not,
individually or in the aggregate, be deemed to constitute a breach of this
Agreement.

 

2

 

 

3.           Representations of Shareholder. Shareholder represents and warrants
that:

 

(a)          Shareholder has full power and authority and legal capacity to
execute and deliver this Agreement and to perform fully Shareholder’s
obligations hereunder (including the voting requirements described in Section
1(a)). This Agreement has been duly and validly executed and delivered by
Shareholder and constitutes the legal, valid and binding obligation of
Shareholder, enforceable against Shareholder in accordance with its terms.
Shareholder owns, beneficially and, unless a different record holder is
specified on Exhibit A hereto, of record, all of the Original Shares listed on
Exhibit A hereto free and clear of all Restrictive Encumbrances. Shareholder
does not beneficially own or have any right to acquire for his or her own
account any shares of Company Stock other than the Original Shares listed on
Exhibit A hereto. Except pursuant to this Agreement, Shareholder has not entered
into any Contract, option or other arrangement of any character relating to the
pledge, disposition or voting of any of the Original Shares, except as would not
(i) prevent Shareholder from performing any of his or her obligations under this
Agreement or (ii) reasonably be expected to result in a foreclosure with respect
to such Original Shares prior to the receipt of the London Stockholder Approval,
and there are no outstanding proxies, voting trusts or voting agreements with
respect to the Original Shares, except with respect to any matter not subject to
the voting requirements of Section 1(a). Shareholder has full and exclusive
power to vote the Shares.

 

(b)          None of the execution and delivery of this Agreement by
Shareholder, the consummation by Shareholder of the transactions contemplated by
this Agreement or compliance by Shareholder with any provision of this Agreement
will (i) conflict with or result in a breach of, or constitute a default (with
or without notice of lapse of time or both) under, any Contract or regulation
that is binding on Shareholder or any of his or her material properties or
assets or (ii) require any consent, approval or authorization of any
Governmental Body or any third party (including the spouse, if any, of
Shareholder), except where the failure to obtain any such consent, individually
or in the aggregate, would not (A) prevent Shareholder from performing any of
his or her obligations under this Agreement or (B) reasonably be expected to
result in a foreclosure with respect to any Original Shares prior to the receipt
of the London Stockholder Approval.

 

4.           Termination. This Agreement shall terminate upon the earliest to
occur of (i) the date, if any, on which the London Stockholder Approval is
obtained and (ii) the date on which the Combination Agreement is terminated in
accordance with its terms. In the event of any such termination, this Agreement
shall immediately become void and have no effect, without any liability or
obligation on the part of the Parties, except that no such termination such
shall relieve the Shareholder of any liability under this Agreement arising out
of any breach by the Shareholder of this Agreement in the case of a termination
of the Combination Agreement by reason of a failure to obtain the London
Stockholder Approval.

 

5.           Limitation of Liability. Shareholder will not be liable under this
Agreement for any breach or violation by any other person of any other agreement
entered into in connection with the Combination Agreement or the Combination,
including any voting agreements entered into between any other holder of Company
Stock and Kraton.

 

6.           Remedies. The Parties agree that Kraton shall have the right to
seek specific performance and other equitable relief to enforce Shareholder’s
performance of his or her obligations under this Agreement, in addition to any
and all other rights and remedies Kraton may have at law. The Parties agree that
there are no third party beneficiaries of this Agreement.

 

3

 

 

7.            Miscellaneous.

 

(a)          This Agreement constitutes the entire agreement, and supersedes all
prior agreements, written or oral, between the Parties, or any of them, with
respect to the subject matter hereof. This Agreement may not be amended,
supplemented or otherwise modified except by an express written agreement signed
by Shareholder and Kraton. No waiver of any provision hereof by any Party shall
be deemed a waiver of any other provisions hereof by such Party, nor shall any
such waiver be deemed a continuing waiver of any provision hereof by such Party.
This Agreement shall not confer upon any person other than Kraton and the
Shareholder any rights or remedies hereunder.

 

(b)           Nothing contained in this Agreement shall vest in Kraton any
direct or indirect ownership or incidence of ownership with respect to any
Shares, except as otherwise provided herein. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to
Shareholder, and Kraton shall have no authority to direct Shareholder in the
voting or Transfer of any of the Shares, except as otherwise provided herein.

 

(c)          Except as otherwise provided in this Agreement, all notices,
requests, claims, demands and other communications under this Agreement shall be
in writing and shall be given (and, in the case of delivery in person or by
overnight courier, shall be deemed to have been duly given upon receipt) by
delivery in person or overnight courier to the respective parties at the
following addresses, delivery by facsimile transmission to the respective
parties at the following fax numbers or delivery by electronic mail transmission
to the respective parties at the following email addresses, or at such other
address, fax number or email address for a party as shall be specified in a
notice given in accordance with this Section 7(c); provided, however, that
delivery by facsimile transmission or electronic mail transmission shall be
deemed to have been duly given upon receipt only if promptly confirmed by
telephone:

 

If to Shareholder:

 

[               ]

Attention: [               ]

Fax: [             ]

Email: [             ]

Telephone: [             ]

 

4

 

 

with a copy to:

 

LCY Chemical Corp.

4F., No. 83, Sec. 4, Bade Rd., Songshan Dist.

Taipei City 105, Taiwan (R.O.C.)

Attention: Linda Wu

Fax: +886-2-2764-5749

Email: linda.wu@lcygroup.com

Telephone: +886-2-2763-1611

 

If to Kraton:

 

Kraton Performance Polymers, Inc.

15710 John F. Kennedy Boulevard, Suite 300

Houston, Texas 77032

Attention: General Counsel

Fax: (281) 504-4741

Email: steve.duffy@kraton.com

Telephone: +1 (832) 204-5400

 

with a copy to:

 

Baker Botts L.L.P.

910 Louisiana

Houston, Texas 77002

Attention: Stephen Massad

Fax: (713) 229-7775

Email: stephen.massad@bakerbotts.com

Telephone: +1 (713) 229-1475

 

and a copy to:

 

Lee and Li, Attorneys-at-Law

9F, 201 Tun Hua N. Road

Taipei, Taiwan 10508, R. O. C.

Fax: (886) 2-27133966

Email: joycefan@leeandli.com

Telephone: (886) 2-27153300

 

or to such other address, facsimile number, email address or telephone as either
Party may, from time to time, designate in a written notice given in a like
manner.

 

5

 

 

(d)          This Agreement shall be governed by, and construed in accordance
with, the laws of the Republic of China, without regard to any choice of law
provisions thereof that would result in the application of the laws of any other
jurisdiction. Each Party irrevocably agrees that any legal action with respect
to this Agreement shall be brought exclusively in the District Court of Taipei.
Each Party hereby submits to the personal jurisdiction of that court.

 

(e)          Any term or provision of this Agreement that is invalid or
unenforceable in any circumstance shall, as to that circumstance, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other circumstance. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

 

(f)          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

(g)          Neither Party may assign any of its rights or obligations under
this Agreement without the prior written consent of the other Party. Subject to
the foregoing, this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the Parties and their respective successors and
permitted assigns.,

 

(h)          The language used in this Agreement shall be deemed to be the
language the Parties have chosen to express their mutual intent, and no rule of
strict construction will be applied against any Party. The section headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

(i)          The voting of the Shares pursuant to this Agreement may be effected
in person, by proxy, by written consent or in any other manner permitted by
rules and procedures applicable to a Shareholder Meeting and applicable Law. For
the avoidance of doubt, voting of the Shares pursuant to this Agreement need not
make explicit reference to the terms of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

6

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

  KRATON PERFORMANCE POLYMERS, INC.         By:       Name:     Title:        
SHAREHOLDER         By:       Name:     Title:

 

[Signature Page to Voting Agreement]

 

 

 

 

Exhibit A

 

Number of Original Shares of Company Stock Beneficially Owned by Shareholder as
of the date of this Agreement: _____________

 

A-1

 

